— Judgment unanimously affirmed. Memorandum: The determination as to whether to reopen a case for further testimony rests in the reasonable discretion of the Trial Judge (People v Ventura, 35 NY2d 654). Here, the Trial Judge acted reasonably in refusing to allow defense counsel to recall a prosecution witness for additional cross-examination after the prosecutor had rested. Defense counsel failed to show that the information sought to be elicited on cross-examination could not have been discovered earlier. Further, although defense counsel claimed to have a letter suggesting that someone may have heard the prosecution witness make an inconsistent statement, he made no showing that he had a witness available who would testify to such a statement, f We have examined defendant’s claims concerning incompetent representation by counsel and we find them without merit. (Appeal from judgment of Monroe County Court, Bergin, J. — murder, second degree, and other charges.) Present — Dillon, P. J., Doerr, Boomer, Green and O’Donnell, JJ.